9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Georges Victor ABI-GHANEM, Appellant,v.UNITED STATES of AMERICA, Appellee.
No. 93-1141MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 12, 1993.Filed:  October 21, 1993.

1
Appeal from the United States District Court for the District of Minnesota.


2
D.Minn.


3
AFFIRMED.

PER CURIAM

4
Georges Victor Abi-Ghanem appeals the district court's refusal to vacate his plea of guilty to charges of mail fraud and conspiracy to defraud the government.  Abi-Ghanem contends his plea was coerced, involuntary, and not supported by a factual basis.  We have carefully considered Abi-Ghanem's contentions and find them to be without merit.  We thus affirm the district court.  See 8th Cir.  R. 47B.